Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 0a and 0b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “which combination jaw being attachable to the first cutting jaw for constructing a second crushing jaw  and to the first crushing jaw for constructing a second cutting jaw,” of Claim 1, must be shown or the feature(s) canceled from the claim(s).  According to Applicant’s specification (Pg. 6, ll. 27-29) the combination tool is crushing tool 207 and cutting tool 310.  However, no figure shows these two tools on the device.  In other words, none of the figures 
Therefore, the “coupling means for connecting the same removably to a control system of the utility work machine,” of claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

In re Claim 9, “attachment means for fastening the device removably to a utility work machine” was interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

In addition, in re Claim 9, “coupling means for connecting the same removably to a control system of the utility work machine” was interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1. “which first jaws being separate jaws,” is indefinite.  Applicant’s use of the term “which” adds confusion as the phrase can be interpreted as a question?   Further, first jaws were not introduced, previously.  The Examiner suggests “the first crushing jaw and the first cutting jaw are separate jaws.  The claims were examined as best understood. 
In re Claim 1, “which combination jaw being attachable to the first cutting jaw for constructing a second crushing jaw and to the first crushing jaw for constructing a second cutting jaw” is indefinite.  It is unclear what the term “which” means, as this can 
In re Claim 1, “constructing” is indefinite.  It is unclear what is being claimed by this gerund.  Is there some sort of method step or use step? Does the combination jaw do something or is the combination jaw simply the second crushing jaw and the second cutting jaw?  The claims were examined a best understood.  Appropriate correction is required. 
In re Claim 1, “which second crushing jaw being used jointly with the first crushing jaw in crushing operation, which second cutting jaw is used jointly with the first cutting jaw in cutting operation,” is indefinite.  Applicant’s use of the term “which” adds a question to the phrase, and makes this indefinite.  Further, it is unclear if applicant is claiming a process or an apparatus.  The claims were directed to the apparatus (a device) and not a method of use.  As such, the operation of the device is not affirmatively being claimed. The claims were examined a best understood.  Appropriate correction is required.
In re Claim 1,”so as to adapt the same for its intended function,” is indefinite.  It is unclear what “same” and “its” is referring to.  The examiner suggests using the name of the structure previously introduced.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 1, “each attachment of the pivot aperture changes the device geometry in such a way that different operations have a maximum force at different 
In re Claim 2, “wherein the first crushing jaw presses against the second crushing jaw by virtue of a rotational movement (R) occurring around a first fulcrum” is indefinite.  Is this the same fulcrum that was introduced in Claim 1? Or is this a second fulcrum?  Further, “the second cutting jaw against the first cutting jaw by virtue of a rotational movement (R) occurring around a second fulcrum” is indefinite.  Claim 1 appears to imply a fulcrum of the second cutting jaw.  Is this fulcrum the same?  OR is this fulcrum the same as the pivot apertures claimed in Claim 1.  The claims were examined as best understood. Appropriate correction is required.
In re Claim 3, “fixedly articulated” is indefinite.  It is unclear how something is fixed, i.e., not moving and also articulated, i.e. moving.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 4, it is unclear how this first pivot aperture relates to the pivot apertures introduced in Claim 1.  Claim 1 introduces two pivot apertures, (“wherein each of said first jaws having a pivot aperture”).  Is this a third pivot aperture or is this referring to the pivot apertures introduced in Claim 1. The claims were examined as best understood. Appropriate correction is required. 
In re Claim 4, “a pin attachment” is indefinite.  Is this referring to “each attachment” in claim 1.  In other words, does claim 1 require a pin attachment?  If so, the Examiner suggests “the pin attachment.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, “a second pivot aperture” is indefinite.  Claim 1 introduces two pivot apertures, (“wherein each of said first jaws having a pivot aperture”).  Is this a third pivot aperture or is this referring to the pivot apertures introduced in Claim 1. The claims were examined as best understood. Appropriate correction is required.
In re Claim 7, “Fixed in such a way” is indefinite.  Fixed seems to require the two objects not to move; however, the claim requires rotation between the two objects.  It is unclear what structure is being claimed. The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, “the first fulcrum” and “the second fulcrum” lack antecedent basis.  Only “a fulcrum” was introduced in Claim 1.  Are this fulcrums (the first and second) in addition to the fulcrum introduced in Clam 1 or are these referring to the fulcrum 
In re Claim 9, “attachment means for fastening the device removably to a utility work machine and coupling means for connecting the same removably to a control system of the utility work machine,” is indefinite.  It is unclear what structure is being claimed by the attachment means and the connecting means.  The figures do not appear to illustrate these limitations and the text of applicant’s specification does not describe a particular structure.  The claims were examined as best understood. Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
In re Claim 2, applicant claims “wherein the first crushing jaw presses against the second crushing jaw by virtue of a rotational movement (R) occurring around a first fulcrum (113), and the second cutting jaw against the first cutting jaw by virtue of a rotational movement (R) occurring around a second fulcrum.”  However, Claim 1 claims “wherein said crushing operation the first crushing jaw rotating around a fulcrum other than that of the second cutting jaw in cutting operation,”  In other words, the structure of Claim 2 is already found and claimed in Claim 1 (two fulcrums).  As such, Claim 2 fails to further limit the subject matter of the claim upon which it depends. The structure of Claim 3, wherein the combination jaw is fixedly articulated at the first fulcrum ) to the first crushing jaw and at the second fulcrum  to the first cutting jaw, is already found in Claim 1 for the same reasons as Claim 2.  As such, Claim 3 fails to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,438,772 to Mieger in view of JP 04153469 (A).

In re Claim 1, Mieger teaches a double acting demolition device (see Mieger, Fig 3) for demolishing structures, comprising 
a first crushing jaw (see Fig. 3, #18) for crushing operation,
a first cutting jaw for cutting operation (see Fig. 3, #20), and
a combination jaw (see Fig. 3, #12),
which first jaws being separate jaws (see Fig. 3, #18 and 20 are separate jaws), 
which combination jaw being attachable to the first cutting jaw for constructing a second crushing jaw (see Fig. 3, #12, portion of jaw #12 that interacts with jaw #18) and to the first crushing jaw for constructing a second cutting jaw (see Fig. 3, #12, portion of jaw #12 that interacts with jaw #20), 
which second crushing jaw being used jointly with the first crushing jaw in crushing operation (the portion of #12 that is used with #18 is used for a crushing operation), 
which second cutting jaw is used jointly with the first cutting jaw in cutting operation (the portion of #12 that is used with #20 is used for a cutting operation),
wherein said crushing operation the first crushing jaw rotating around a fulcrum  other than that of the second cutting jaw in cutting operation (see Fig. 3, jaw #18 rotates about bearing pin #40 and #20 rotates around bearing pin #42), and 
wherein each of said first jaws having a pivot aperture   for fixing the first jaw   to the combination jaw so as to adapt the same for its intended function (each of the jaws #18/20 have an aperture in which a bearing pin, either #40 or #42 to fix jaw #18 and jaw #20 to Jaw #12), wherein 


If Applicant is claiming multiple holes for multiple different locations for changing the pivot axis of the jaws, the claim is rejected in view of JP 04153469.  JP 04153469 teaches that it is old and well known to add multiple holes for changing the pivot axis to increase or decrease the crushing force of the jaws (see abstract of JP 04153469 (A); see also Figs. 1,  #13A-C and Fig 2, showing multiple holes in jaw #1, below).   


    PNG
    media_image1.png
    836
    1170
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    759
    1100
    media_image2.png
    Greyscale


In the same field of invention, crushing jaws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add multiple different holes to change the pivot location of the jaws of Mieger in order to change the crushing force.  Doing so would allow the user to crush or cut denser or larger work pieces. 

In re Claim 2, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, teaches wherein the first crushing jaw presses against the second crushing jaw by virtue of a rotational movement (in Mieger, Fig. 3, #18 rotates about #40) occurring around a first fulcrum (see Mieger, Fig. 3, #40), and the second cutting jaw against the 

In re Claim 3, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, teaches wherein the combination jaw is fixedly articulated at the first fulcrum (see Mieger, Fig. 3, #40) to the first crushing jaw and at the second fulcrum (see Mieger, Fig. 3, #42) to the first cutting jaw.

In re Claim 4, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, teaches wherein the combination and first cutting jaws are provided with a first pivot aperture (#40/42) for fixing the combination jaw with a pin (bearing pins #42 attachment removably to the first cutting jaw (JP 04153469 (A) teaches removing the pins to place the pin in different locations to adjust the force of the blades).

In re Claim 5, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, teaches wherein the combination and first crushing jaws are provided with a second pivot aperture (see JP 04143469 A, Figs. 1 and 3 teaching multiple pivot apertures) for fixing the combination jaw with a pin attachment removably to the first crushing jaw.

In re Claim 6, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, teaches when the pin attachment is in the first apertures, the second apertures are released from attachment, and when the pin attachment is in the second apertures, 

In re Claim 7, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, teaches wherein the first cutting jaw is fixed in such a way that the first crushing jaw or the second cutting jaw rotates relative to the first cutting jaw (see Mieger, Fig. 3, # #18/12/and #20 all rotate relative to each other).

In re Claim 8, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, teaches which further comprises a cylinder (see Mieger Fig. 3, teaching a cylinder)) for rotating the first crushing jaw around the first fulcrum and for rotating the second cutting jaw around the second fulcrum (see Mieger, Fig. 3).

In re Claim 10, Mieger in view of JP 04153469 (A), for the reasons above in re Claim 1, which is fitted with a double acting demolition device according to claim 1 any of the preceding claims for demolishing structures (see Mieger, Fig. 3, the device of Fig. 3 is attached to a work machine; see e.g., Mieger, Fig. 5, #2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,438,772 to Mieger in view of JP 04153469 (A), and further in view of US 2012/0000192 to Ramun.


However, Ramun teaches that it is old and well known to provide hydraulic couplings for ease of removal of the accessories used on a hydraulic equipment (see Ramun, Para. 0084 and Figs. 2-5 showing various different tools used on the device).  In the same field of invention, excavators, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to utilize the hydraulic couplings of Ramun in order to quickly change out the tool on the end of the excavator boom.  This allows the excavator to be used with multiple tools including those illustrated in Ramun Figs. 2-5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724